 
 
I 
108th CONGRESS
2d Session
H. R. 4413 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Terry (for himself, Mr. Green of Texas, Mr. Sullivan, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require certain terms and conditions for the siting, construction, expansion, and operation of liquefied natural gas import terminals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Liquefied Natural Gas Import Terminal Development Act of 2004.  
2.Terms and conditions for liquefied natural gas import terminals 
(a)Exportation or importation of natural gasSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended to read as follows: 
 
3.Exportation or importation of natural gas 
(a)Authorization orderNo person shall export any natural gas from the United States to a foreign country or import any natural gas from a foreign country without first having secured an order of the Secretary of Energy authorizing such person to do so. The Secretary shall issue such order upon application, unless, after opportunity for hearing, the Secretary finds that the proposed exportation or importation will not be consistent with the public interest. The Secretary may by order grant such application, in whole or in part, with such modification and upon such terms and conditions as the Secretary may find necessary or appropriate, and may from time to time, after opportunity for hearing, and for good cause shown, make such supplemental order as the Secretary may find necessary or appropriate. 
(b)Free trade agreements and liquefied natural gasWith respect to natural gas which is imported into the United States from a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas, and with respect to liquefied natural gas— 
(1)the importation of such natural gas shall be treated as a ‘first sale’ within the meaning of section 2(21) of the Natural Gas Policy Act of 1978; and 
(2)the Secretary of Energy shall not, on the basis of national origin, treat any such imported natural gas on an unjust, unreasonable, unduly discriminatory, or preferential basis.  
(c)Application and approval processFor purposes of subsection (a), the importation of the natural gas referred to in subsection (b), or the exportation of natural gas to a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas, shall be deemed to be consistent with the public interest, and applications for such importation or exportation shall be granted without modification or delay. 
(d)Authorization for liquefied natural gas import terminals 
(1)No person shall site, construct, expand, or operate a liquefied natural gas import terminal without first having secured an order of the Federal Energy Regulatory Commission authorizing such person to do so. The Federal Energy Regulatory Commission shall issue such order upon application, unless, after opportunity for hearing, it finds that the proposed siting, construction, expansion, or operation will not be consistent with the public interest. The Federal Energy Regulatory Commission may by its order grant such application, in whole or in part, with such modification and upon such terms and conditions as the Federal Energy Regulatory Commission may find necessary or appropriate. 
(2)An order issued pursuant to paragraph (1) shall not be conditioned on— 
(A)a requirement that the liquefied natural gas import terminal offer service to persons other than the person securing the order; 
(B)any regulation of the liquefied natural gas import terminal’s rates, charges, terms, or conditions of service; or 
(C)a requirement to file with the Federal Energy Regulatory Commission schedules or contracts related to the liquefied natural gas import terminal’s rates, charges, terms, or conditions of service. 
(3)Except as otherwise provided by Federal law, no State or local government may require a permit, license, concurrence, approval, certificate, or other form of authorization with respect to the siting, construction, expansion, or operation of a liquefied natural gas import terminal. 
(4)Any decision made or action taken by a Federal administrative agency or officer (or State administrative agency or officer acting under delegated Federal authority) with respect to the siting, construction, expansion, or operation of a liquefied natural gas import terminal must be consistent with any authorization provided by the Federal Energy Regulatory Commission pursuant to this subsection with respect to the liquefied natural gas import terminal, and shall not prohibit or unreasonably delay the siting, construction, expansion, or operation.  
(5)Nothing in this subsection shall be construed to repeal or modify the authority under this section to authorize a person to import or export natural gas or to authorize facilities for the import or export of natural gas other than liquefied natural gas import terminals.  
(e)Schedule and administrative record 
(1)The Federal Energy Regulatory Commission shall approve or deny any application to site, construct, expand, or operate a liquefied natural gas import terminal under subsection (d) not later than 1 year after the application is complete. 
(2)With respect to each application under subsection (d), the Federal Energy Regulatory Commission shall establish a schedule for all Federal and State administrative proceedings commenced under authority of Federal law, the completion of which is required before a person may site, construct, expand, or operate the liquefied natural gas import terminal, in order to ensure expeditious progress toward such siting, construction, expansion, or operation. The schedule shall also include all Federal and State administrative proceedings authorized by Federal law for the siting, construction, expansion, and operation of natural gas pipelines and facilities related to the transportation of liquefied natural gas or natural gas from the liquefied natural gas import terminal. In establishing the schedule, the Federal Energy Regulatory Commission shall, to the extent practicable, accommodate the applicable schedules established by Federal law for such proceedings. If a Federal or State administrative agency or officer fails to complete a proceeding in accordance with the schedule established by the Federal Energy Regulatory Commission, the action of the Federal or State administrative agency or officer that is required before a person may site, construct, expand, or operate the liquefied natural gas import terminal shall be conclusively presumed and the siting, construction, expansion, or operation shall proceed without condition.  
(3)With respect to the siting, construction, expansion, or operation of a liquefied natural gas import terminal, the Federal Energy Regulatory Commission shall compile a single administrative record which shall consolidate the records of the proceedings referred to in paragraph (2). 
(4)Any Federal administrative proceeding that is an appeal or review of a decision made or action taken by a Federal administrative agency or officer (or State administrative agency or officer acting under delegated Federal authority) with respect to the siting, construction, expansion, or operation of a liquefied natural gas import terminal shall use as its exclusive record for all purposes the administrative record compiled by the Federal Energy Regulatory Commission under paragraph (3). 
(f)Judicial review 
(1)Except for review by the Supreme Court of the United States on writ of certiorari, the United States Court of Appeals for the District of Columbia Circuit shall have original and exclusive jurisdiction to hear and determine any civil action for review of a decision made or action taken by a Federal administrative agency or officer (or State administrative agency or officer acting under delegated Federal authority) with respect to the siting, construction, expansion, or operation of a liquefied natural gas import terminal. The civil action shall be filed not later than 60 days after the decision or action described in this paragraph. 
 (2)If a civil action referred to in paragraph (1) is filed, the Federal Energy Regulatory Commission shall file in the United States Court of Appeals for the District of Columbia Circuit the single administrative record compiled under subsection (e)(3) with respect to the liquefied natural gas import terminal named in the civil action.  
(g)Lead agencyWith respect to the siting, construction, expansion, or operation of a liquefied natural gas import terminal, the Federal Energy Regulatory Commission shall be the lead Federal agency for purposes of complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).. 
(b)DefinitionSection 2 of the Natural Gas Act (15 U.S.C. 717a) is amended by adding at the end the following new paragraph: 
 
(11)Liquefied natural gas import terminal includes all facilities located onshore or in State waters that are used to receive, unload, store, transport, gasify, or process liquefied natural gas that is imported to the United States from a foreign country, but does not include the tankers used to deliver liquefied natural gas to such facilities.. 
 
